[LETTERHEAD OF WACHTELL, LIPTON, ROSEN & KATZ] April 28, 2010 Anne Nguyen Parker Tracey McNeil Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7010 Re: Noranda Aluminum Holding Corporation Amendment No. 6 to Registration Statement on Form S-1 Filed April 26, 2010 File Number 333-150760 Dear Ms. Parker and Ms. McNeil: Noranda Aluminum Holding Corporation (the Company) respectfully advises the Staff of the Division of Corporation Finance (the Staff) that in response to the Staffs request regarding Amendment No. 6 to the Companys Registration Statement on Form S-1, the Company shall remove the words Joint Book-Running Managers and Co-Managers from the front cover of the prospectus prior to printing and distributing such prospectus. This change will also be reflected in any future amendments to such Registration Statement. Should you request further clarification of any of the issues raised in this letter or the Registration Statement, please contact the undersigned at (212) 403-1000. Sincerely, /s/ James D. Cuneo James D. Cuneo
